Title: From George Washington to William Livingston, 3 September 1781
From: Washington, George
To: Livingston, William,Rodney, Caesar,Lee, Thomas Sim


                  
                     Sir
                     Phila. 3d Septemr 1781
                  
                  I have the Honor to inform your Excellency that the Operations of the present Campaign are tendg very seriously to the Southward—& that a large Detatchment of the American Army—with the whole of the French Troops, are now on the March for Virginia—As the Article of Supplies for the Army which will be collected in that Quarter, & which will probably be large, will be a Matter of the last Importance in our Operations—I cannot omit to address your Excellency on that Subject.
                  Mr Morris the Financier having been kind enough to give me a Copy of a Letter which he had written on this Subject to the several States—requestg in the most earnest Manner the several Quotas of specific Supplies called for by Congress—It is needless for me to trouble your Excellency any further than to enforce in the warmest Terms the Application of Mr Morris—which I now take the Liberty to do, & to entreat your Excellency, that it may meet with all that effectual Attention; which the Importance of the Matter requires & the urgent Importunity of Mr Morris can expect or wish.
                  I will only add—that as I am fully persuaded your Excellency will anticipate the fatal consequences to the General Interest of the States, which must arise from a Failure in our Operations; so you will fully accord with me in Sentiment, that a Reflection on the Cause of Failure, should it be the one in which I have my strongest Fears—the Article of Supplies—will not fail to fill us with the deepest Regret, when we consider that the Bountiful Hand of Heaven is holding out to us a Plenty of every Article, & the only Cause of Want must be placed to the Acco. of our Want of Exertions to collect them.
                  Your Excellency will be pleased to give me the earliest & most decided Information, how far I may rely on your State for the Supplies requested & expected from it—Since on that & the like Information from other States, I must ground my Judgement of the Practicability of carrying to Execution the Operations I have concerted—It will be to little Purpose, other than to create an endless and unnecessary expence, to pursue my Intentions further than the Aids we can promise ourselves, with out Fail, to receive from the States, will give us the fairest Prospect to proceed.
                  
                     P.S.  To Govr Lee—since writing the foregoing, I have been honored with your Favor of  in answer to mine of  I assure you Sir, I am exceedingly pleased with the Decision of your Resolution—It gives me the happiest Presage of the most effectual support from your State.  I am &c.
                  
                  
               